Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/02/2022 was filed after the mailing date of the Notice of Allowance on 09/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 9, and 17 (and their respective dependent claims) are allowed.

As to closest prior art:

Candelore et al., USPGPUB 2003/0152226, teaches a method and system for distribution of MPEG content where the data is passed through a Special Packet Identifier (PID) 122. Special Packet Identifier 122 identifies specific programming that is to be dual partially encrypted according to the present invention. The Special Packet Identifier 122 signals the Special Packet Duplicator 126 to duplicate special packets. (¶ [23])

Marusich et al., USPGPUB 2016/0352797, teaches from the global metadata, the client device 125 can extract the media item identifier specific to their consumption experience. For example, an online music store can have regional or geographic counterparts and the media item identifier can indicate the regional or geographic counterpart for that client device. In some embodiments, the client device can send the more specific media item identifier to the metadata database 130 and request metadata that is specific to their consumption experience. For example, when the global metadata is transmitted with default artwork, the client device can extract a media item identifier that is specific to the country associated with the client device. (¶ [33])

Schneider et al., USPGPUB 2018/0352017, teaches download and rendering of media items may be performed as a client-directed operation. For example, a terminal device 110 begins media rendering by requesting a playlist file 134 for a desired media item, which is furnished by the distribution server 130. The terminal device 110 may select which of the streams STR1-STRK the terminal device 110 will render. During a single playback session, it is possible that the terminal device 110 will change its selection of streams that will be rendered. For example, operation conditions at the terminal device 110, such as loss of network bandwidth or resource contention, may cause the terminal device 110 to select lower-bandwidth or lower-complexity video streams than were initially selected. In another use case, an operator may change the audio representation to be used (switching audio commentary tracks on and off) or may enable/disable other streams (e.g., close captioning). The terminal device 110 may issue requests for segments of selected streams using network addresses identified by the playlist file 134 and, when the segments are received, it may render them. (¶ [18])

O’Konski et al., USPGPUB 2019/0155840, teaches that at operation 611, the condition of the user and the PG scores are updated dynamically and the playlist modified dynamically to reflect the updated PG scores. For example, a change in the condition of the user, such as the users biorhythmic data, the user's activity (e.g., running, resting, etc.), the user's location (e.g., at work, at the gym, at a party, etc.), the user's presence (e.g., in a conference call), the user's social context (e.g., online with social media contacts) etc., can change the user's current mood along the path of the progression format to the target mood. In such case, the order of the media tracks in the playlist (with or with new selections) can be modified based on the computed PG scores that more closely align with the path of the progression format. In an embodiment, the PG scores can be recomputed in such case based on the new conditions of the user and the appropriate media tracks selected to more closely align with the path of the progression format to the target mood. For example, if the updated condition of the user indicates that the user's biorhythmic data is greater than it should be based on the desired rate of change for the selected progression format, then the playlist can be modified with media tracks with PG scores to align the user's condition with the progression format.  

Tang et al., USPGPUB 2020/0007926, teaches a server stores a video set, and a video in the video set includes at least one image frame associated with a time node. The video in the video set is generated by: acquiring an original video uploaded by a content provider, the original video including at least one image frame; acquiring at least one piece of time node description information submitted by the content provider aiming at the original video, the time node description information including an image frame identifier and voice interactive content; for a piece of time node description information in the at least one piece of time node description information, creating a time node corresponding to the piece of time node description information, and associating the created time node with an image frame represented by an image frame identifier in the piece of time node description information, to trigger an operation for acquiring voice interactive content in the piece of time node description information when the image frame is played; and adding the original video associated with the time node to the video set to be used as the video in the video set. (¶ [11])

Claims 1, 9, and 17 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time, when considering the claims as a whole.

For example, none of the prior art of record, alone or in combination, discloses and/or reasonably suggests:

maintain a playlist of media items for playback by one or more playback devices;
for a given media item in the playlist, maintain, as part of the playlist, a packet
that includes the given media item and a set of one or more counterpart media items that each correspond to the given media item;
receive, from a playback device over a communication network, (1) a request to play back the playlist of media items and (ii) operational data about the playback device; and
based on the received operational data about the playback device:
select one of the one or more counterpart media items for playback by the playback device; and
transmit the selected counterpart media item to the playback device for playback.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES R MARANDI/Primary Examiner, Art Unit 2421